MR. Justice Frauoo Soto
delivered the opinion of the court.
The defendant was charged with “wilfully, maliciously and illegally assaulting and battering Heraclio Merced by giving him several lashes on the hack with a piece of rope inside the refreshment shop of Santiago Vega situated on the aforesaid street. ...”
After trial the court found him guilty and fined him $90. He appealed from the judgment and has assigned as the only error that the complaint does not charge aggravated'assault and battery, but simple assault and battery.
The appellant contends in general terms only that the facts of the complaint are not included in the offense of aggravated assault and battery as defined in the Act of March 10, 1904, and cites the cases of People v. Marini, 22 P.R.R. 10, and People v. Rivera, 23 P.R.R. 389.
The fiscal agrees with the appellant, citing also the Marini Case, supra, and maintains moreover that the translation of the word “cowhide” into “azote” as appears in the Spanish text, is not correct, for “azote,” according to the Spanish dictionary, “is an instrument to whip with.”
However, the cases cited by reason of the circumstances have no application to the present case.
The act charged seems to be included in subdivision 6 of section 6 of the Act of March 10, 1904, section 5664 of the Compilation of 1911, which reads as follows:
“Sec. 6. An a'ssault and battery becomes aggravated when committed under any of the following circumstances:
“6. When the instrument or means used is such as inflicts disgrace upon the person assaulted, as an assault or battery with, a whip, cowhide or cane;”
The point to be determined, however, is not whether on not the word 1 cowhide” to which reference is made by the’ fiscal has been properly translated from the English text, but whether it has been properly applied in this case. Even *34though the translation be not correct, the Word “cowhide” as well as the others used in subdivision 6, are rather examples of typical or specific instruments which when used in assault and battery not only cause injury but inflict disgrace and shame on the victim thereof. They do not exclude other similar instruments. A rope is a thick cord made of agave, hemp or other material. It has different uses, but is employed usually to tie horses, and on occasions is used to punish them. There is no doubt that if a piece of rope is used for whipping a person or giving him a few “cantazos” as stated in the complaint, not only is injury caused but its use is degrading, inflicting dishonor on the victim.
For the foregoing reasons the judgment appealed from must be affirmed.